Citation Nr: 9921007	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  92-01 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for residuals of frozen feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from April 1951 to 
April 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, in pertinent part, denied service connection for 
residuals of frozen feet.

In June 1997, the Board remanded this claim for additional 
evidentiary development.  Unfortunately, for the reasons 
discussed below, the Board finds that a remand is again 
necessary.

As indicated in the Board's Remand, by memorandum dated in April 
1997, the Vice Chairman of the Board ruled favorably on the 
Board's own motion to advance this case on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (1998).


REMAND

The RO did not substantially comply with the directives of the 
Board's remand.  See Talley v. Brown, 6 Vet. App. 72, 74 (1993).  
A Board remand confers upon the appellant the right to compliance 
with the remand orders, and VA has a duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

First, the Board's 1997 Remand instructed the RO to obtain the 
appellant's medical records from the Soldier's Home in Chelsea, 
Massachusetts.  The appellant submitted a signed release so that 
the RO could obtain these records, and he indicated that he was 
treated at that facility between 1958 and 1962.  The RO did not 
request these records.  A handwritten notation indicated that 
these records were possibly already on file and referenced a July 
1957 letter.  Of record is a July 1957 letter from the Soldier's 
Home regarding the results of a chest x-ray.  This letter does 
not obviate the need to request the appellant's treatment 
requests, especially since that letter predates the years the 
appellant indicates that he was treated for his feet.

Second, it is necessary to obtain further medical opinions as to 
the etiology of the appellant's current foot disorder(s).  The 
Board's 1997 Remand instructed the VA examiner to review the 
claims file, including the service medical records, and provide 
an opinion as to the etiological relationship between any current 
foot disorder(s) and the appellant's inservice treatment for 
hyperhidrosis of the feet and erythromelalgia, or any other 
disease or injury during service.  The examiner did review the 
claims file and render an opinion as to whether the appellant 
currently has any residuals of frozen feet.  The examiner did 
not, however, specifically render an opinion as to the etiology 
of the current diagnosed disorders (arthritic changes and/or 
onychomycosis of the great toenails).

Accordingly, while the Board sincerely regrets the further delay, 
this case is REMANDED for the following:

1.  Since the prior release has expired, 
ask the appellant to again complete a 
release for the Soldier's Home in 
Massachusetts, so that the RO may request 
his treatment records from 1958 to 1962.  
If the RO is unable to obtain these 
records, tell the appellant and his 
representative, so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159(c) 
(1998).

2.  After obtaining the above treatment 
records or allowing the appellant an 
opportunity to submit them, return the 
claims folder to the same examiner who 
conducted the examination in August 1997 at 
the VA Medical Center in Lake City in order 
to obtain a medical opinion.  If the same 
examiner is unavailable, request that a 
qualified specialist review the claims 
folder.  

The examiner is asked to indicate in the 
report that he or she has reviewed the 
claims file, with special attention to 
service medical records.  The examiner is 
asked to render an opinion as to whether it 
is as likely as not that the appellant's 
current diagnosed foot disorder(s) 
(arthritic changes and/or onychomycosis of 
the great toenails) are related to a 
disease or injury incurred during service, 
including inservice treatment for 
hyperhidrosis and erythromelalgia.  The 
medical rationale for all opinions 
expressed must be provided.

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

4.  After completion of the above 
evidentiary development, readjudicate the 
appellant's claim of entitlement to service 
connection for residuals of frozen feet.  
If any benefit sought on appeal remains 
denied, provide the appellant and his 
representative a supplemental statement of 
the case, and allow an appropriate period 
for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no action 
until he is so informed; however, he is free to submit additional 
evidence or argument to the RO while this case is in remand 
status.  Booth v. Brown, 8 Vet. App. 109 (1995).  

The purpose of this REMAND is to obtain additional information.  
No inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(Historical and Statutory Notes) (West Supp. 1999).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


